*263Order, Supreme Court, New York County (Karla Moskowitz, J.), entered June 10, 2004, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Because plaintiffs failed to raise any material issues of fact in response to the prima facie showing of entitlement to summary judgment made by defendants, the court properly granted summary judgment (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In writing a letter to the Department of Buildings objecting to the issuance of building permits to plaintiffs, defendants merely were pursuing their economic interest and did not act at all improperly. Indeed, the Department subsequently agreed with certain objections raised in the letter to plaintiffs’ building plans. Plaintiffs wholly failed to raise a triable issue of fact with respect to its claims that defendants acted tortiously in submitting the letter. We have considered and rejected plaintiffs’ remaining arguments. Concur—Buckley, P.J., Mazzarelli, Ellerin, Catterson and McGuire, JJ.